         Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x   Docket No. 1:18-cv-07496
JULIE MAURY,                                                      (RWL)

                                    Plaintiff,
                                                                  PLAINTIFF’S
                 -against-                                        MEMORANDUM OF LAW
                                                                  IN OPPOSITION TO
VENTURA IN MANHATTAN, INC. AND VSM                                DEFENDANT’S MOTION TO
NY HOLDINGS LLC                                                   DISMISS

                                    Defendants.
--------------------------------------------------------------x




       PLAINTIFF’S MEMORANDUM OF LAW
          IN OPPOSITION TO DEFENDANT
    VSM NY HOLDINGS LLC’S MOTION TO DISMISS
     Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 2 of 20




                     TABLE OF CONTENTS
                                                                 PAGE

PRELIMINARY STATEMENT                                            1

STATEMENT OF FACTS                                               1

ARGUMENT                                                         2

POINT I                                                          2

PLAINTIFF’S REQUEST FOR INJUNCTIVE RELIEF WAS NOT
DISCHARGEABLE IN BANKRUPTCY

POINT II                                                         6

VSM DOES NOT CLAIM TO BE FREE AND CLEAR OF
PLAINTIFF’S CLAIMS BEFORE THE BANKRUPTCY COURT

POINT III                                                        6

VSM IS LIABLE FOR POST-SALE WRONGFUL CONDUCT

POINT IV                                                         8

VSM CONTRACTUALLY ASSUMED ALL LIABILITY FOR POST-
DISCHARGE LEGAL OBLIGATIONS

POINT V                                                          9

PLAINTIFF’S NYCHRL CLAIM CANNOT BE DISCHARGED IN
BANKRUPTCY BECAUSE IT IS A CONTINING VIOLATION

POINT VI                                                         10

PLAINTIFF HAS ADEQUATELY ALLEGED HER ALTERATION
CLAIM

CONCLUSION                                                       14
       Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 3 of 20




                              TABLE OF AUTHORITIES

CASE                                                                PAGE(S)

Camarillo v. Carrols Corp., 518 F.3d 153 (2nd Cir. 2008)            12

Center for Independence of the Disabled v. Metropolitan Transp.     9
Auth., 125 N.Y.S.3d 697, 125 N.Y.S.3d 697 (1st Dept. 2020)

Doktor v. Werner Co., 762 F.Supp.2d 494 (E.D.N.Y. 2011)             8

E.E.O.C. v. Port Auth. of NY and NJ, 768 F. 3d 247 (2nd Cir.        11
2014)

Elliott v. General Motors LLC (In re Motors Liquidation Co.), 829   6
F.3d 135, (2nd Cir. 2016)

Fernandez v. Chertoff, 471 F.3d 45 (2nd Cir. 2006)                  14

Friarton Estates Corp v. City of New York                           7
(In re Friarton Estates Corp.), 65 B.R. 586 (Bankr. S.D.N.Y.
1986)

Girotto v. LXC Inc., 2020 WL 3318275 (S.D.N.Y. June 18, 2020)       11

In Matter of Motors Liquidation Company, 829 F.3d 135 (2nd Cir.     3
2016)

In re Annabel, 263 B.R. 19, (Bankr. N.D.N.Y. 2001)                  5

In re Chateaugay Corp. 944 F.2d 997 (2nd Cir. 1991)                 4

In re Lafemina, 2017 WL 4404254 (Bankr. E.D.N.Y. Sept. 30,          5
2017)

In re Grumman Olson Industries, Inc., 445 B.R. 243 (S.D.N.Y.        9
2011)

In re Mark IV Indus., Inc., 459 B.R. 173 (S.D.N.Y. 2011)            5

In re Matter of John Rose v. Co-op City of New York d/b/a           11
Riverbay Corp. and Vernon Cooper, 2010 WL 8625897 (N.Y.C.
Comm. Hum. Rts. Nov. 18, 2010), aff’d sub nom. Riverbay Corp.
v. New York City Commn. on Human Rights, 2011 N.Y. Misc.
Lexis 7105 (Sup.Ct.Bx. Cty., Sept. 9, 2011)
      Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 4 of 20




In re Udell. 18F.3d 403 (7th Cir. 1994)                            4

Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229 (2nd Cir.    14
2007)

Littlejohn v. City of New York, 795 F.3d 297 (2nd Cir. 2015)       12

Newman v. Piggie Park Enters., Inc., 390 U.S. 400, 88 S.Ct. 964,   2
19 L.Ed.2d 1263 (1968)

O’Loghlin v. County of Orange. 229 F. 3d 871 (9th Cir. 2000)       7

Powell v. Nat'l Bd. of Med. Exam'rs, 364 F.3d 79 (2nd Cir. 2004)   2

Roberts v. Royal Atlantic, 542 F.3d 363 (2nd Cir. 2008)            11

Robinson v. Michigan Consolidated Gas Co., 918 F.2d 579 (6th       6
Cir. 1990)

Route 21 Assocs. of Belleville v. MHC, Inc., 486 B.R. 75           5
(S.D.N.Y. 2012)

United States v. Apex Oil Co., 579 F.3d 734 (7th Cir. 2009)        5

Williams v. N.Y.C. Hous. Auth., 61 A.D. 3d 62, 872 N.Y.S.2d 27     9
(1st Dept. 2009)

Wynder v. McMahon, 360 F.3d 73 (2nd Cir. 2004)                     12

Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59 (2nd Cir. 2015)    9

Zerand-Bernal Group, Inc. v. Cox, 23 F.3d 159 (7th Cir. 1994)      7


STATUTES AND REGULATIONS                                           PAGES

§8-107(4)(a)(1)(a) of the NYCHRL                                   9, 10

§8-130 of the NYCHRL                                               9

§8-502 of the NYCHRL                                               2

11 U.S.C. § 101 (5)                                                3, 4, 5
      Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 5 of 20




11 U.S.C. § 101 (12)                                      3

11 U.S.C. § 363(f)                                        2, 3, 6

28 C.F.R. § 36.402(b)(1)                                  13

42 U.S.C. § 12188(a)                                      2

42 U.S.C. § 2000a–3(a)                                    2

124 Cong. Rec. H 11,090 (Sept. 28, 1978)                  4

124 Cong. Rec. S 17,406 (Oct. 6, 1978)                    4

Rule 8 of the Federal Rules of Civil Procedure            11, 12
         Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 6 of 20




                                PRELIMINARY STATEMENT

        Plaintiff submits this Memorandum of Law in opposition to defendant’s VSM NY

Holdings LLC (hereinafter referred to as “Defendant” or "VSM") motion to dismiss the claims

asserted by plaintiff Julie Maury ("Plaintiff") in her Third Amended Complaint (“TAC”). The

TAC alleges only two causes of action against VSM: the first cause of action requesting

injunctive relief for violation of Title III of the Americans with Disabilities Act (“ADA”); and

the third cause of action requesting injunctive relief and damages for violation of the New York

City Human Rights Law contained in the Administrative Code of the City of New York

(“NYCHRL”).

        VSM does not dispute that the Fairway supermarket at issue currently violates the ADA

or the NYCHRL. Nor does VSM dispute that, since May 2020, plaintiff has been harmed

repeatedly by the current violations of law. Rather, VSM contends that its purchase of the assets

of the Fairway supermarket magically grants it a license to violate the law and harm plaintiff in

perpetuity.

        Plaintiff’s Memorandum of Law explains the numerous independent reasons why VSM

cannot continue violating the law including that plaintiff’s request for a statutory injunction and

VSM’s obligation to cease its current violations of Title III of the ADA and the NYCHRL were

not dischargeable “claims” in Bankruptcy.



                                     STATEMENT OF FACTS

        Plaintiff respectfully refers this Honorable Court to the TAC and the documents referred

to therein for a recitation of the facts relevant to this motion.




                                                   1
         Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 7 of 20




                                            ARGUMENT

                                               POINT I

                 PLAINTIFF’S REQUEST FOR INJUNCTIVE RELIEF WAS NOT
                        DISCHARGEABLE IN BANKRUPTCY

        As a matter of law, plaintiff’s request for an injunction under the ADA and the NYCHRL

is not dischargeable in bankruptcy. VSM concedes this point by stating that:

        “The Bankruptcy Code allows a trustee or debtor in possession to sell property of the
        bankruptcy of estate “free and clear” of creditors interests. 11 U.S.C. § 363(f). A claim
        for monetary relief, or injunctive relief that involves the payment of money, is an interest
        encompassed by section 363. 11 U.S.C. § 363(f)(5).

See page 8 of Defendant’s Memorandum of Law, third paragraph from the top. This is because

plaintiff’s request for injunctive relief is not “injunctive relief that involves the payment of

money” and thus not an interest encompassed by § 363 of the Bankruptcy Code.

        Plaintiff’s sole remedy under Title III of the ADA is for injunctive relief. See 42 U.S.C. §

12188(a) (providing that the remedies available to individuals shall be those set forth in 42

U.S.C. § 2000a–3(a), which statute allows a private right of action only for injunctive relief for

violations of Title II of the Civil Rights Act of 1964); and Newman v. Piggie Park Enters., Inc.,

390 U.S. 400, 402, 88 S.Ct. 964, 19 L.Ed.2d 1263 (1968) (noting that Title II of the Civil Rights

Act of 1964 allows for injunctive relief only). It is well-settled that a violation of Title III of the

ADA does not give rise to a right to payment under any circumstances. See, e.g., Powell v. Nat'l

Bd. of Med. Exam'rs, 364 F.3d 79, 86 (2nd Cir. 2004) (“Monetary relief ... is not available to

private individuals under Title III of the ADA ... A private individual may only obtain injunctive

relief for violations of a right granted under Title III; he cannot recover damages.”). Likewise,

plaintiff’s NYCHRL request for injunctive relief is not convertible to a right to payment. See §8-

502 of the NYCHRL.



                                                   2
         Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 8 of 20




       Here, VSM purchased the assets of the Fairway supermarket pursuant to § 363 of the

Bankruptcy Code (“363 Sale”). See Exhibit "3" to Declaration of Kyle C. Bisceglie (“Bisceglie

Dec.”). The Second Circuit has held that “the bankruptcy court’s power to bar ‘claims’ in a

quick [section] 363 sale is plainly no broader than its power in a traditional Chapter 11

reorganization.” In Matter of Motors Liquidation Company, 829 F.3d 135, 155 (2nd Cir. 2016).

What this means here is that the § 363 Sale of the Fairway supermarket to VSM was “free and

clear” only of those “claims” that could be barred by a traditional Chapter 11 reorganization.

Indeed, to determine whether causes of action could be barred by a § 363 Sale Order, the Second

Circuit utilizes the scope of a “claim” under § 101(5) of the Bankruptcy Code. Id. at 156 (“a

bankruptcy court may approve a § 363 sale “free and clear” of successor liability claims if those

claims flow from the debtor's ownership of the sold assets. Such a claim must arise from a (1)

right to payment (2) that arose before the filing of the petition or resulted from pre-petition

conduct fairly giving rise to the claim.”).

       Plaintiff’s request for a statutory injunction, per Title III of the ADA and the NYCHRL,

is not a “claim” as that term is defined in § 101(5) of the Bankruptcy Code. 11 U.S.C. § 101 (5).

A debt is a “liability on a claim.” 11 U.S.C. § 101(12). And a “claim” is defined as:

       (A) right to payment, whether or not such right is reduced to judgment, liquidated,
       unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
       equitable, secured, or unsecured; or
       (B) right to an equitable remedy for breach of performance if such breach gives rise to a
       right to payment, whether or not such right to an equitable remedy is reduced to
       judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or
       unsecured.

11 U.S.C. § 101(5).

       A “right to payment” is an element common to § 101(5)(A) and § 101(5)(B). §

101(5)(A) is not applicable because plaintiff does not allege any right to payment for pre-



                                                  3
         Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 9 of 20




bankruptcy petition acts as opposed to conduct occurring after bankruptcy. And §101(5)(B) is

not applicable because an equitable obligation (injunction) only meets the definition of “claim”

expressed in §101(5)(B) if the equitable obligation can be fully satisfied (extinguished) by a right

to payment. In re Chateaugay Corp. 944 F.2d 997, 1007-1008 (2nd Cir. 1991). Only “claims” are

dischargeable in bankruptcy, and the legislative history shows that “rights to an equitable remedy

for a breach of performance with respect to which such breach does not give rise to a right to

payment are not ‘claims'....” 124 Cong. Rec. H 11,090 (Sept. 28, 1978); 124 Cong. Rec. S 17,406

(Oct. 6, 1978); see also § 363(f)(5) of the Bankruptcy Code (“(f)The trustee may sell property …

free and clear of any interest in such property of an entity other than the estate, only if— (5) such

entity could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of

such interest”).

       Neither Title III of the ADA or the NYCHRL allows a plaintiff to be compelled to accept

money as a substitute for request for the statutory injunction. Accordingly, plaintiff’s request for

an injunction to make Fairway supermarket accessible to wheelchair users is not a “claim” under

§101(5) of the Bankruptcy Code and plaintiff’s statutory right to an injunction is not

dischargeable in a bankruptcy. See e.g. In re Udell. 18F.3d 403, 407-08 (7th Cir. 1994) (holding

that a right to an injunction to enforce a covenant not to compete was not a “claim” under §

101(5) because it did not give rise to “an alternative or other corollary right to payment of

liquidated damages”); and In re Chateaugay Corp., supra, 944 F.2d at 1008 (“a cleanup order

that accomplishes the dual objectives of removing accumulated wastes and stopping or

ameliorating ongoing pollution emanating from such wastes is not a dischargeable claim.... [i]f

the order, no matter how phrased, requires LTV to take any action that ends or ameliorates

current pollution, such an order is not a ‘claim [dischargeable in bankruptcy]”).



                                                  4
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 10 of 20




       Because plaintiff’s request for injunctive relief is not a dischargeable claim, it was not

discharged in Bankruptcy. See United States v. Apex Oil Co., 579 F.3d 734, 737 (7th Cir. 2009)

(claim to an injunction to clean up the contaminated site at the defendant's expense was not

dischargeable in bankruptcy); In re Mark IV Indus., Inc., 459 B.R. 173, 185-88 (S.D.N.Y. 2011)

(obligation to remedy ongoing pollution is not a “claim” that can be discharged in bankruptcy);

and In re Annabel, 263 B.R. 19, 27–28 (Bankr. N.D.N.Y. 2001) (holding that within the context

of a chapter 7 case, the discharge injunction will not affect the enforcement of an equitable

remedy for a debtor’s breach of non-compete covenant “where compliance requires simple

abstention from conduct and does not give rise to monetary payment.”).

       “[W]hen the debtor owes an obligation that is not a ‘claim,’ that obligation is not

discharged in bankruptcy, and therefore the debtor retains the obligation despite its bankruptcy

filing.” Route 21 Assocs. of Belleville v. MHC, Inc., 486 B.R. 75, 85 (S.D.N.Y. 2012).

Consequently, VSM did not and could not purchase the assets of the Fairway supermarket ‘free

and clear’ of plaintiff’s request for injunctive relief given that neither the ADA nor the NYCHRL

permits plaintiff to accept money in lieu of the injunctive relief. In re Lafemina, 2017 WL

4404254, at * 3-7 (Bankr. E.D.N.Y. Sept. 30, 2017) (injunctive relief sought was not a

dischargeable claim within the meaning of § 101(5)(B) of the Bankruptcy Code because payment

of monetary damages was not an available substitute for the injunctive relief). VSM’s obligations

to remediate inaccessible architectural barriers under the ADA and NYCHRL were thus not

discharged/extinguished by the bankruptcy process.




                                                 5
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 11 of 20




                                               POINT II

 VSM DOES NOT CLAIM TO BE FREE AND CLEAR OF PLAINTIFF’S CLAIMS
                BEFORE THE BANKRUPTCY COURT

        VSM is currently before the Bankruptcy Court in an adversary proceeding related to the

363 Sale Order. See Amended Complaint from the Adversary Proceeding in the United States

Bankruptcy Court for the Southern District of New York, Case No. 20-10161 (JLG), and 20-

1199 (JLG), ECF No. 13, filed 9/14/2020. In contrast to VSM’s arguments to this Court, VSM

does not argue to the Bankruptcy Court that its purchase pursuant to the 363 Sale Order was free

and clear of plaintiff’s claims. To the contrary, VSM states the exact opposite.

        Before the Bankruptcy Court that issued the 363 Sale Order, VSM argues that plaintiff’s

claims against it in this action are so significant that the result of this litigation is expected to

have a material adverse effect on VSM. Id. at paragraphs 69 to 76. VSM’s representations to

the Bankruptcy Court belies their argument to Your Honor that plaintiff’s claims were

discharged in bankruptcy.

                                              POINT III

                VSM IS LIABLE FOR POST-SALE WRONGFUL CONDUCT

        The TAC’s allegations arise from VSM’s conduct after the bankruptcy discharge and

after the 363 Sale Order. So even if plaintiff’s request for injunctive relief were somehow

discharged in bankruptcy, the law is clear that a § 363 Sale Order cannot bar a claim that arises

from post-sale and/or post-bankruptcy discharge conduct. See Elliott v. General Motors LLC (In

re Motors Liquidation Co.), 829 F.3d 135, 157 (2nd Cir. 2016) (claims based on New GM's post-

petition conduct are outside the scope of the Sale Order's “free and clear” provision”). Indeed,

courts have also refused to allow the Bankruptcy Code to discharge post-bankruptcy obligation

to comply with state and local regulations. See, e.g., Robinson v. Michigan Consolidated Gas

                                                    6
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 12 of 20




Co., 918 F.2d 579, 589 (6th Cir. 1990) (bankruptcy code did not relieve defendant of obligation

to comply with municipal law protecting utility customers); and Friarton Estates Corp v. City of

New York (In re Friarton Estates Corp.), 65 B.R. 586, 593-94 (Bankr. S.D.N.Y. 1986) (“The

circumstance of ownership of buildings subject to rent control, which this debtor voluntarily

assumed, may not be mitigated by the bankruptcy laws.”).

       Although the purpose of the bankruptcy law is “to provide a ‘fresh start’ to a discharged

debtor... A suit for illegal conduct occurring after discharge threatens neither the letter not the

spirit of the bankruptcy laws. A ‘fresh start’ means only that; it does not mean a continuing

license to violate the law.” O’Loghlin v. County of Orange. 229 F. 3d 871, 875 (9th Cir. 2000)

(citations omitted). Accordingly, VSM can be sued for unlawful conduct occurring after the

bankruptcy discharge as is alleged in plaintiff’s TAC.

       In O’Loghlin, the Ninth Circuit held that a pre-petition lawsuit for discrimination in

violation of Title I of the ADA, could continue and that the plaintiff’s claims for damages were

not discharged to the extent they addressed post-petition violations, even if those violations were

a continuation of pre-petition conduct. Id. at 874-75. To hold otherwise “would allow defendant

to use pre-discharge violations of the ADA to insulate itself from liability for post-discharge

violations, so long as the pre-and post-discharge violations were part of the same course of

conduct.” Id. at 875.

       What VSM truly seeks by this motion is a wholesale bar against all post-bankruptcy

statutory obligations in perpetuity. To immunize a sale order buyer from all post-bankruptcy

statutory obligations would lead to absurd results and perverse incentives for companies “to enter

bankruptcy for reasons that have nothing to do with the purpose of bankruptcy law.” Zerand-

Bernal Group, Inc. v. Cox, 23 F.3d 159, 163 (7th Cir. 1994) (“No one believes ... that a



                                                  7
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 13 of 20




bankruptcy court enjoys a blanket power to enjoin all future lawsuits against a buyer at a

bankruptcy sale in order to maximize the sale price... [or to] immunize such buyer from all state

and federal laws that might reduce the value of the assets bought from the bankrupt.”).

Accordingly, the § 363 Sale Order does not bar claim plaintiff’s claims, which arises from post-

sale and/or post-bankruptcy discharge conduct.

                                            POINT IV

                  VSM CONTRACTUALLY ASSUMED ALL LIABILITY
                    FOR POST-DISCHARGE LEGAL OBLIGATIONS

        “Where the successor corporation purchases the assets of a bankrupt entity, it is

appropriate to look at the relevant purchase documents …” Doktor v. Werner Co., 762 F.Supp.2d

494, 498 (E.D.N.Y. 2011). As of May 2020, VSM agreed to assume all “Assumed Liabilities”

arising after the bankruptcy including those liabilities “relating to or arising out of the ownership

or operation of the [Fairway supermarket].” See Exhibit “3” to Bisceglie Dec., Section 2.2

“Assumed Liabilities” of the Asset Purchase Agreement (“APA”), on page 60 of 107. In fact,

VSM acquired the “acquired assets and assume the assumed liabilities [of the Fairway

supermarket] on an “as is” condition and on a “where is” basis, without any representation or

warranty of any kind, express or implied (including any with respect to environmental, health, or

safety matters).” Id. at Section 4.8 “Disclaimer of Other Representations and Warranties” of the

APA, on page 73 of 107.

       Here, plaintiff’s claims are based on conduct by VSM arising after the acquisition. See

TAC, ECF Document #84. Accordingly, under the clear and unambiguous language of the APA,

VSM assumed the liabilities for the claims alleged by plaintiff as they are post-sale claims

“relating to or arising out of the ownership or operation of the Fairway Premises.” See In re




                                                  8
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 14 of 20




Grumman Olson Industries, Inc., 445 B.R. 243, 250 (S.D.N.Y. 2011) (a 363 Sale Order does not

and cannot give defendant a free pass to engage in future post discharge wrongful conduct).



                                             POINT V

   PLAINTIFF’S NYCHRL CLAIM CANNOT BE DISCHARGED IN BANKRUPTCY
                 BECAUSE IT IS A CONTINING VIOLATION

       It is well settled that the NYCHRL is significantly broader than its federal

counterparts. See, e.g., Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 75 (2nd Cir. 2015)

(“Interpretations of state and federal civil rights statutes can serve only as a floor below which

the [NYCHRL] cannot fall.”); and Williams v. N.Y.C. Hous. Auth., 61 A.D. 3d 62, 66, 872

N.Y.S.2d 27 (1st Dept. 2009) (NYCHRL “explicitly requires an independent liberal construction

analysis in all circumstances, even where State and federal civil rights laws have comparable

language”). The NYCHRL's construction section expressly mandates that the statute be

“construed liberally for the accomplishment of the uniquely broad and remedial purposes

thereof, regardless of whether federal or New York State civil and human rights laws . . . have

been so construed.” See § 8-130 of the NYCRHL.

       The Appellate Division, First Department of New York State (“Appellate Division”)

recently reaffirmed that this broad construction applies to claims involving wheelchair

inaccessibility in violation of §8-107(4)(a)(1)(a) of the NYCHRL. See Center for Independence

of the Disabled v. Metropolitan Transp. Auth., 125 N.Y.S.3d 697, 703, 125 N.Y.S.3d 697 (1st

Dept. 2020). In this action, plaintiff likewise claims that VSM violates §8-107(4)(a)(1)(a) of the

NYCHRL by owning and operating a public accommodation that has architectural barriers to

wheelchair users. See ECF Document #84, Third Cause of Action on page 17.




                                                  9
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 15 of 20




       The Appellate Division held that “the reach of the continuous violation doctrine under

NYCHRL is broader than under either state or federal law.” Id. In so doing, the Appellate

Division rejected the narrow reach of a continuing violation under the federal law doctrine,

which is triggered by continual unlawful acts, and not by continual ill effects from the original

violation. Id. at 201. Applying a broader continuing violation doctrine for the NYCHRL, the

Appellate Division held that although the New York City subway system was constructed in an

inaccessible manner at the turn of the last century with the ill effects of inaccessible construction

continuing into the present, “[t]he lack of access to the subway system, a place of public

accommodation, continues every time a person seeks to use the subway system, but is prevented

from doing so based upon their physical disability.” Id.

       Under the NYCHRL, architectural barriers are a continuous wrong that harms the

plaintiff each and every time that the plaintiff encounters those barriers at the public

accommodation. Id. at 200-201. Since May 2020, plaintiff has continued to patronize the

Fairway supermarket and with each visit she has suffered a new injury from the architectural

barriers giving rise to a new and independent NYCHRL claim. Accordingly, this Court must

deny VSM motion to dismiss plaintiff’s NYCRHL claims because the inaccessibility of the

Fairway supermarket is a “continuous wrong” that gives rise to a new actionable NYCHRL

claim each time that plaintiff has and continues to visit after May 2020.

                                             POINT VI

           PLAINTIFF HAS ADEQUATELY ALLEGED HER ALTERATION CLAIM

       VSM challenges whether plaintiff has adequately alleged an alteration claim under the

ADA and the NYCHRL. Plaintiff’s alteration claim however, is asserted under the ADA as the

NYCHRL makes no distinction for whether a defendant performed alterations. See §8-107



                                                 10
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 16 of 20




(4)(a)(1)(a) of the NYCHRL. Rather, the NYCHRL requires a public accommodation to

remediate inaccessible conditions, regardless of whether the building was newly constructed or

altered, unless it proves that doing so would be an undue hardship or is architecturally infeasible.

See In re Matter of John Rose v. Co-op City of New York d/b/a Riverbay Corp. and Vernon

Cooper, 2010 WL 8625897, at *2 (N.Y.C. Comm. Hum. Rts. Nov. 18, 2010), aff’d sub nom.

Riverbay Corp. v. New York City Commn. on Human Rights, 2011 N.Y. Misc. Lexis 7105

(Sup.Ct.Bx. Cty., Sept. 9, 2011).

       As explained below, what dooms VSM’s challenge to plaintiff’s pleading is that it seeks

to impose the evidentiary burden used at trial (or summary judgment) onto this motion to

dismiss. Specifically, VSM claims that plaintiff “has failed to meet her initial burden of

production by identifying a modification to the store and failed to make a facially plausible

demonstration that the modification is an alteration under the ADA”. See page 9 of Defendant’s

Memorandum of Law citing Roberts v. Royal Atlantic, 542 F.3d 363, 367-369 (2nd Cir. 2008)

(appeal after bench trial involving burden of proof at trial under the ADA’s alteration standard).

But this articulated burden is for trial/summary judgment and is not the burden a plaintiff has at

the pleading stage. Id.

       Confronted with an identical motion to dismiss argument, Southern District Judge

Katherine Polk Failla held that an ADA plaintiff seeking the remediation of architectural barriers

does not have a burden to make a prima facie showing at the pleading stage. See Girotto v. LXC

Inc., 2020 WL 3318275, *6-7 (S.D.N.Y. June 18, 2020). Nor does a discrimination plaintiff

have to plead facts sufficient to state a prima facie case. E.E.O.C. v. Port Auth. of NY and NJ,

768 F. 3d 247, 254 (2nd Cir. 2014) (finding that, in an Equal Pay Act case, “a discrimination

complaint need not allege facts establishing each element of a prima facie case of discrimination



                                                11
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 17 of 20




to survive a motion to dismiss”). Indeed, case law makes clear that Rule 8 of the Federal Rules

of Civil Procedure does not require a plaintiff to plead “evidence” in her complaint. Wynder v.

McMahon, 360 F.3d 73, 77 (2nd Cir. 2004) (“Plaintiff was called upon to provide, inter alia, (1)

‘legal theories,’ (2) specific ‘authority, statutory and case law,’ (3), ‘evidence ... in detail,’ and

(4) separate claims as to each defendant. Our case law makes clear that the first three

are not requirements imposed by Rule 8.”).

        For example, in employment discrimination claims, the Second Circuit has held that to

survive a motion to dismiss on a discrimination claim, a plaintiff must only plausibly allege facts

tending to demonstrate that: (1) he is a member of a protected class; (2) he was qualified for his

position; (3) he suffered an adverse employment action; and (4) he has minimal factual support

for the proposition that the employer was motivated by discriminatory intent. Littlejohn v. City of

New York, 795 F.3d 297, 307-310 (2nd Cir. 2015).

        Plaintiff’s TAC pleads more than sufficient facts to make her ADA alteration claims

plausible. A claim under Title III of the ADA requires that a plaintiff establish that (1) she is

disabled within the meaning of the ADA; (2) that the defendants own, lease, or operate a place of

public accommodation; and (3) that the defendants discriminated against the plaintiff by denying

her a full and equal opportunity to enjoy the services defendants provide. See Camarillo v.

Carrols Corp., 518 F.3d 153, 156 (2nd Cir. 2008).

        Plaintiff’s TAC easily establishes all these elements. First, plaintiff is disabled within the

meaning of the ADA because she is substantially limited in the life activity of walking and

requires a wheelchair for mobility. See ECF Document #84, paragraphs 10 and 47. Second,

plaintiff plausibly articulates that VSM owns, leases, and operates a public accommodation

subject to the ADA. Id. at paragraphs 16 to 21.



                                                   12
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 18 of 20




        Third, plaintiff describes in detail how VSM discriminates against her because the

architectural barriers at the Fairway supermarket “have made and continue to make plaintiff’s

shopping experience more difficult and more time-consuming than what an able-bodied patron

experiences.” Id. at paragraphs 33 to 39. Plaintiff does not resort to conclusory allegations or

legal conclusions to support her claim that VSM has engaged in discrimination.

        With respect to alterations, the TAC cites to VSM’s own documents for concrete facts

supporting plaintiff’s alteration claim. Specifically, plaintiff alleges how VSM acquired the

Fairway Supermarket. Id. at paragraphs 12 to 14 for factual allegations concerning the

acquisition and assumption of liabilities going forward. The TAC then describes how

furnishings and equipment were removed from the Fairway supermarket as part of the

acquisition thereby causing VSM to install their own new furnishings and equipment to continue

operations. Id. at paragraphs 27 to 29. After the removal of furnishings and equipment, VSM

made alterations to the public areas of the Fairway supermarket thereby triggering accessibility

obligations under the ADA to the altered areas as well as to the path of travel to and from those

altered areas. Id.

        The ADA’s implementing regulations provide the following illustrations of what

constitutes an alteration under the ADA: “remodeling, renovation, rehabilitation, reconstruction,

historic restoration, changes or rearrangement in structural parts or elements, and changes or

rearrangement in the plan configuration of walls and full-height partitions.” See 28 C.F.R. §

36.402(b)(1) (emphasis added). The TAC alleges how VSM admits in its Form 10k that they

remodeled the Fairway Premises along with installing equipment upgrades. See ECF Document

#84, paragraph 29.




                                                13
        Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 19 of 20




       The Second Circuit Court of Appeals has held that: “the facts required by Iqbal to be

alleged in the complaint need not give plausible support to the ultimate question of whether the

adverse employment action was attributable to discrimination. They need only give plausible

support to a minimal inference of discriminatory motivation.” Littlejohn v. City of New York,

supra, 795 F.3d at 311. Here, the TAC alleges more than sufficient facts to give plausible

support to minimal inference of discrimination.

       “In considering such a motion to dismiss, ‘[t]he appropriate inquiry is not whether a

plaintiff is likely to prevail, but whether he is entitled to offer evidence to support his claims.’”

Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229, 237 (2nd Cir. 2007) citing Fernandez v.

Chertoff, 471 F.3d 45, 51 (2nd Cir. 2006). Overall, VSM’s motion to dismiss must be denied

because plaintiff has more than demonstrated that she should be entitled to offer evidence to

show how VSM performed ADA qualifying alterations after they acquired the Fairway

Supermarket in May 2020.

                                          CONCLUSION

       For all the reasons described herein, plaintiff respectfully requests that the Court deny

defendant’s motion to dismiss.

Dated: December 11, 2020
       New York, New York


                                               PARKER HANSKI LLC


                                       By:            /s/
                                               Glen H. Parker, Esq.
                                               Adam S. Hanski, Esq.
                                               Attorneys for Plaintiff
                                               40 Worth Street, 10th Floor
                                               New York, New York 10013
                                               Telephone: (212) 248-7400

                                                  14
Case 1:18-cv-07496-RWL Document 94 Filed 12/11/20 Page 20 of 20




                            Facsimile: (212) 248-5600
                            Email:ghp@parkerhanski.com




                              15
